Bleckley, C. J.
The bill of exceptions complaining of error committed by Judge Roberts in dismissing a certiorari at July term, 1889, of the superior court, and the transcript of the record certified and sent up by the clerk showing no such certiorari or judgment, but a certiorari between the same parties heard in February, 1889, with a judgment sustaining the certiorari, which judgment was rendered by J. W. Lindsay as judge pro hac vice, it is manifest that the bill of exceptions and the transcript apply to different adjudications. Writ of error dismissed.